Citation Nr: 0948946	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-31 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss which he attributes to exposure to gunfire from 
155 mm and 175 mm guns and the continuous firing of big guns.

Service treatment records (STRs) include a September 1965 
pre-induction examination which revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
0
5
5
/
5
Left 
ear
0
0
0
/
0

In a medical history report dated in August 1967, the Veteran 
reported that received treatment for ear, eye, nose, or 
throat trouble.

An October 1967 separation examination revealed the 
following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
15
15
/
15
Left 
ear
15
15
15
/
15

VA medical records dating from January 2004 to April 2006 
include a November 2005 audiology consultation.  The Veteran 
reported decreased hearing in both ears but stated that his 
hearing was worse in his left ear.  He stated that he had a 
collapsed left tympanic membrane in service.  He also 
reported that he had aural pressure in his left ear and has 
periodic left otorrhea.  Audiometric testing revealed that 
the right ear showed a mild sloping to moderately severe 
sensorineural hearing loss and the left ear showed a moderate 
to severe mixed hearing loss.  The audiologist noted that 
testing results indicated a severe self-perceived hearing 
handicap.  The Veteran was referred to an ENT clinic in March 
2006.  After a review of the November 2005 audiology tests, 
the physician noted that the Veteran had mixed hearing loss 
on the left side and sensorineural hearing loss on the right 
side.  The physician stated that the Veteran's left-sided 
conductive hearing loss may be consistent with otosclerosis.  
No opinion as to etiology of the right ear sensorineural 
hearing loss was provided

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83. 

The Veteran should be accorded a compensation and pension 
(C&P) audio examination to address the etiology of any 
hearing loss present.  38 C.F.R. § 3.327.  The Board also 
notes that the Veteran receives health care through VA.  VA 
is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the Nashville VA Medical 
Center dating from October 23, 2006, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Nashville VAMC dating from October 
23, 2006, to the present.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.

2.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for hearing 
loss.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note 
in his report that the claims file 
was reviewed.  The examination 
report should discuss the history of 
noise exposure both inservice and 
after service (in employment as a 
carpenter).  All indicated tests 
must be performed, and all findings 
reported in detail.  The Veteran 
must be provided with an opportunity 
to describe problems he has had with 
hearing loss since his discharge 
from active service.  The examiner 
is specifically requested to opine 
as to whether it is less likely than 
not (less than a 50 percent 
probability) or at least as likely 
as not (50 percent probability or 
greater) that a current hearing loss 
disorder is related to active 
military service.  A complete 
rationale for the examiner's opinion 
must be provided.  The claims file 
must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that 
the claims file was reviewed.  

3.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the Veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and be 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


